Citation Nr: 1038377	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-31 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran had honorable, active duty from April 1946 to May 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  The Veteran testified at an August 2010 hearing 
before the undersigned sitting at the RO, a transcript of which 
is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect 
evidence of hearing loss for VA purposes in service or at his 
December 1965 service separation examination.

2.  Bilateral sensorineural hearing loss is currently diagnosed.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's bilateral hearing loss to his military 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service, and sensorineural hearing loss cannot be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  An April 2007 letter satisfied the duty to 
notify provisions, to include notifying the Veteran of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment 
records and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. § 
3.159 (c) (2).  A fee-based examination was conducted in 
September 2007; the Veteran has not contended that this 
examination was inadequate for rating purposes.  See 38 C.F.R. § 
3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed. Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in- service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the case of sensorineural hearing loss, service connection may 
also be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a 
disability for VA purposes when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show no evidence of 
bilateral hearing loss for VA purposes at any time during his 
military service.  At the April 1946 service entrance 
examination, puretone thresholds were not tested, but the whisper 
test was noted to be 15/15 in each ear.  At the December 1965 
service separation examination, puretone thresholds, converted 
from ASA to ISO standards, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
10
10
15
15

Speech audiometry did not test speech recognition ability 
percentages.  There is also no postservice evidence of record, 
dated within one year of the Veteran's service separation, 
showing bilateral hearing loss that manifested to a compensable 
degree. 38 C.F.R. §§ 3.307, 3.309 (2009).  At an August 1966 VA 
examination, the Veteran did not complain of hearing loss or 
problems with his ears.  Nevertheless, service connection for 
hearing loss can still be established if medical evidence shows 
that a current impaired hearing disability is actually due to 
incidents during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Bilateral hearing loss is currently diagnosed.  At a private 
audiology evaluation in March 2007, the Veteran reported an 
excessive noise exposure history; audiometric testing showed mild 
to severe sensorineural hearing loss in the left ear from 2000 
Hertz to 8000 Hertz, and mild to severe sensorineural hearing 
loss in the right ear, with word recognition percentages good 
bilaterally.  Similarly, at a May 2007 VA evaluation, the Veteran 
reported inservice exposure to noise on the flight line and 
postservice noise exposure as a fire chief at an Air Force base.  
Finally, at the September 2007 VA audiology examination, the 
Veteran reported inservice noise exposure from work as the fire 
chief on a flight line for 20 years, without the use of hearing 
protection.  He also reported 21 years of postservice work as a 
fire chief with occasional use of hearing protection, and use of 
power tools, motorcycles, personal watercraft, and other loud 
recreational equipment, all without hearing protection.  The VA 
examiner diagnosed bilateral mid- to high-frequency sensorineural 
hearing loss, mild to moderate on the right and moderate to 
severe on the left.  

Despite evidence of a currently diagnosed bilateral sensorineural 
hearing loss and the Veteran's entirely credible hearing 
testimony, the probative and persuasive evidence of record does 
not relate the Veteran's disability to his military service.  The 
September 2007 VA examiner concluded that the Veteran's currently 
diagnosed hearing loss was less likely due to noise exposure in 
the military because he had no documented hearing loss at the 
December 1965 service separation examination.  This was because, 
the examiner continued, the etiology of his hearing loss was as 
likely as not due to aging, the Veteran's family history of 
hearing loss, and the noise exposure the Veteran experienced 
while working as a fire chief after service separation.  This 
opinion is based both on current clinical findings, the Veteran's 
documented medical history, and consideration of the Veteran's 
service and postservice noise exposure.  Accordingly, the Board 
finds that it is probative evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (holding that it is the Board's fundamental 
responsibility to evaluate the probative value of all medical and 
lay evidence).  

There are no other objective, competent medical opinions to 
contradict this conclusion.  The Veteran has asserted that he was 
never given a hearing test between 1946 and 1966, but there are 
several periodic physical examinations at which his hearing was 
tested and did not show a hearing loss disability for VA 
purposes.  See Davidson, 581 F.3d at 1315-16; see also 38 C.F.R. 
§ 3.385.  Accordingly, service connection for bilateral hearing 
loss is not warranted.

In passing, the Board notes that despite the Veteran's repeated 
contentions that his hearing loss was caused by "42 years on the 
flight line," as noted in his January 2008, VA can only consider 
the effect of noise exposure incurred during military service 
through 1966, not the effect of any acoustic trauma sustained 
during postservice, civilian employment for the federal 
government.  While the Veteran may choose to pursue a claim for 
hearing loss based on that post-military work responsibilities 
under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-
2680, the probative and persuasive evidence does not show that 
his hearing loss is related to his military service from 1946 to 
1966.  

Because the probative and persuasive evidence of record does not 
relate the Veteran's currently diagnosed bilateral hearing loss 
to his military service, and cannot be presumed to have been so 
incurred, the preponderance of the evidence is against his claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
We would point out, however, that the veteran can reopen his 
claim at any time on submission of new and material evidence.  
Such evidence would include, but is not limited to, a statement 
from his audiologist at Duke that his hearing loss is at least as 
likely as not caused by his in-service noise exposure. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


